Citation Nr: 1820952	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for chronic tonsillitis.

3.  Entitlement to service connection for a bronchial condition.

4.  Entitlement to service connection for testicular cyst.

5.  Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to September 1967.  He also had subsequent service in the State of California Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Due to the Veteran's actual place of residence, jurisdiction currently resides with the RO in Oakland, California.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

Pursuant to 38 C.F.R. § 20.1304(b) (2017), any request for a change of representation after 90-days from the date of certification of his appeal to the Board should be provided to the Board with a good cause explanation. Although VBMS records show the Veteran executed a VA Form 21-22 in January 2018 appointing AMVETS as his representative, the Board may not accept this change under the provisions of 38 C.F.R. § 20.1304(b) (2017). In that regard, there was no good cause explanation for the change in representation. Thus, for purposes of this appeal, the new appointment may not be accepted and his representative remains California Department of Veterans Affairs. However, this conclusion does not impact the representation by AMVETS for any matters not presently before the Board.

As will be explained below, the Veteran's claims of entitlement to service connection for left shoulder condition, prostate condition, and testicular cysts, requires more development before the Board can make a determination, so the Board is remanding these issues to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of chronic tonsillitis.

2.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a bronchial condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic tonsillitis have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a bronchial condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.


Service Connection for Chronic Tonsillitis and Bronchial Condition

Generally, in order to establish direct service connection, three elements must be established: (1) a current disability; (2) an in-service event; and, (3) a nexus, or link, between the current disability and the in-service event.  38 C.F.R. § 3.303.  Here, while the Veteran seeks entitlement to service connection for chronic tonsillitis, as well as for a bronchial condition, the record does not establish that he actually has a current diagnosis of either of these claimed disabilities.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that 38 U.S.C. §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA compensation is filed or during the pendency of that claim).  Consequently, the evidence of record must show that the Veteran currently has the disabilities for which benefits are being claimed.  Turning to review of the medical evidence of record shows that the Veteran reported a history of having had his tonsils removed prior to service; the entrance examination report also documented a history of recurrent tonsillitis.  Moreover, in March 1966, a STR shows that the Veteran presented with acute symptoms of tonsillitis.  However, no symptoms of tonsillitis were found at the time of his September 1967 separation examination.  There is no mention of tonsillitis within the remaining STRs.  Lastly, with respect to a bronchial condition, his STRs show no evidence of a chronic respiratory condition in service.

More importantly, however, relevant post-service medical records do not reflect that a diagnosis for either chronic tonsillitis or a bronchial condition has been made.  See, e.g., VA Exam. Rep. dated March 1, 2010 (indicating that, after physical evaluation, while obesity-related obstructive sleep apnea was noted as unrelated to any prior tonsil condition, a current diagnosis of chronic tonsillitis or bronchial asthma or any other bronchial condition was not found).  In fact, during the exam, not only did he report that "[h]is last bout of tonsillitis was 8-10 years ago", but the examiner indicated that the Veteran remains asymptomatic with no recurrence.  Id.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Thus, as the evidence of record shows that the Veteran does not have a current diagnosis of his claimed disabilities, the Board concludes that service connection is not warranted, and no further discussion of the remaining elements is necessary.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, to the extent that the medical evidence addresses whether the Veteran has chronic tonsillitis or a bronchial condition, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has either of these conditions, the medical evidence showing an absence of such disabilities is of greater probative weight than the Veteran's reports made during the course of his claims for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has this type of chronic condition falls outside the realm of common knowledge of a lay person.  Consequently, the Veteran's statements as to a current diagnosis of any of these conditions are not probative.

As the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of either chronic tonsillitis or a bronchial condition, the benefit of the doubt rule does not apply.  Therefore, the Board finds that service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic tonsillitis is denied.

Entitlement to service connection for a bronchial condition is denied.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder disability, prostate condition, and testicular cyst, which he contends are etiologically related to his active military service.  His service treatment records (STRs) show complaints and document treatment related to these claimed conditions.  See, e.g. STRs dated June 28, 1966 (heat treatment applied to left shoulder); July 10, 1966 (periodic pain in left shoulder); July 19, 1966 (painful left shoulder); Jan. 27, 1967 (tenderness in left testicle); and, Feb. 1, 1967 (tenderness in testicles).  The Veteran was afforded a VA compensation examination in February 2010, at which the examiner found current diagnoses for these claimed conditions.

In light of the above, a remand is in order so that the Veteran may be afforded medical opinions which address the nature and etiology of his left shoulder, prostate, and testicular cyst conditions and are based on a review of his claims file and examination findings.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Also, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.

2.  After receiving all additional treatment records, schedule the Veteran for a VA examination addressing the nature and etiology of his claimed left shoulder disability.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify and clearly describe all diagnoses related to the Veteran's left shoulder condition.  If none have been identified, the examiner should explain this finding.

(b)  For each condition identified above, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any of these identified disabilities are etiologically related to the Veteran's active military service.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms as well as STRs dated June 28, 1966 (heat treatment applied to left shoulder); July 10, 1966 (periodic pain in left shoulder); and July 19, 1966 (painful left shoulder).  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  After receiving all additional treatment records, schedule the Veteran for a VA examination addressing the nature and etiology of his claimed prostate condition.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify and clearly describe all diagnoses related to the Veteran's claimed prostate condition.  If none have been identified, the examiner should explain this finding.

(b)  For each condition identified above, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any of these identified disabilities are etiologically related to the Veteran's active military service.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

4.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination addressing the nature and etiology of his testicular cysts, including as due to presumed herbicide exposure in Vietnam.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's testicular cysts are etiologically related to his service, including exposure to an herbicide agent (like the dioxin found in Agent Orange) in Vietnam.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms and STRs dated Jan. 27, 1967 (tenderness in left testicle) and, Feb. 1, 1967 (tenderness in testicles).  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The Board notes that the absence of testicular cysts or benign prostatic hyperplasia (BPH) from the list of presumptive conditions which are presumed to be the result of exposure to herbicides in Vietnam is not, by itself, a sufficient explanation for a negative opinion.  In other words, if it is the examiner's opinion that the Veteran's testicular cysts and/or BPH are not associated with his exposure to an herbicide agent in Vietnam, then the examiner must do more to explain his or her opinion concerning the probability of a relationship between this particular Veteran's testicular cysts and/or BPH and his exposure to herbicides than to indicate that testicular cysts and/or BPH are not on the list of presumptive diseases.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

5.  After completing this and any other development deemed necessary, readjudicate the claims remaining on appeal.  If service connection remains denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


